                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendants
                                                                                               Sands Aviation, LLC and Las Vegas Sands Corp.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                            FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   SEAN KENNEDY, individual; ANDREW                   Case No.: 2:17-cv-00880-JCM-VCF
                                                         Telephone: 702.369.6800




                                                                                               SNIDER, individual; CHRISTOPHER
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   WARD, individual; RANDALL WESTON,
                                                                                               individual; RONALD WILLIAMSON,
                                                                                          15   individual,                                     JOINT ERRATA TO STIPULATION AND
                                                                                                                                               ORDER TO EXTEND DEADLINES FOR
                                                                                          16                        Plaintiffs,                DISPOSITIVE MOTIONS (ECF NOS. 140
                                                                                                                                                           AND 141)
                                                                                          17   vs.

                                                                                          18   LAS VEGAS SAND CORP., a Domestic
                                                                                               Corporation; and SANDS AVIATION, LLC, a
                                                                                          19   Domestic Limited-Liability Company,

                                                                                          20                        Defendants.

                                                                                          21
                                                                                                      Defendants Las Vegas Sands Corp. and Sands Aviation, LLC, (collectively referred to as
                                                                                          22
                                                                                               “Defendants”) and Plaintiffs Sean Kennedy, Andrew Snider, Christopher Ward, Randall Weston,
                                                                                          23
                                                                                               and Ronald Williamson (collectively referred to as “Plaintiffs”), by and through their respective
                                                                                          24
                                                                                               undersigned counsel of record, hereby file this Errata to the parties’ Stipulation and Order to
                                                                                          25
                                                                                               Extend Deadlines for Dispositive Motions (“Stipulation”) (ECF Nos. 140 and141).
                                                                                          26
                                                                                               ...
                                                                                          27
                                                                                               ...
                                                                                          28
                                                                                           1          This Errata corrects an inadvertent clerical mistake regarding the deadline to file reply
                                                                                           2   briefs contained in ECF Nos. 140 and 141. The Stipulation currently has reply briefs due Monday,
                                                                                           3   May 1, 2019. However, Monday is not May 1st. As indicated in the Stipulation, the parties’ intent
                                                                                           4   was to have all the briefing in this case due on a Monday. The correct date should have been
                                                                                           5   Monday, May 6, 2019. Accordingly, this Errata is to correct the date of the reply brief from
                                                                                           6   Monday, May 1, 2019 to Monday, May 6, 2019 pursuant to the parties’ intent and to clarify any
                                                                                           7   confusion as to the true due date.
                                                                                           8   DATED this 18th day of April, 2019.              DATED this 18th day of April, 2019.
                                                                                           9
                                                                                               LAGOMARSINO LAW                                  OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                          10                                                    P.C.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   /s/ Andre M. Lagomarsino                         /s/ Dana B. Salmonson
                                                                                               Andre M. Lagomarsino                             Anthony L. Martin
                                                                                          12   Nevada Bar No. 6711                              Nevada Bar No. 8177
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   3005 W. Horizon Ridge Parkway                    Dana B. Salmonson
                                                                                               Suite 241                                        Nevada Bar No. 11180
                                                         Telephone: 702.369.6800




                                                                                               Henderson, NV 89052                              Wells Fargo Tower
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               Attorneys for Plaintiffs                         Suite 1500
                                                                                          15                                                    3800 Howard Hughes Parkway
                                                                                               Justine A. Harrison                              Las Vegas, NV 89169
                                                                                          16
                                                                                               JUSTINE A. HARRISON, CHTD.                       Attorneys for Defendants
                                                                                          17   Nevada Bar No. 9825
                                                                                               848 N. Rainbow Blvd., #1540
                                                                                          18   Las Vegas, NV 89107
                                                                                               Attorneys for Plaintiffs
                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25
                                                                                                                                    4-18-2019
                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                                 2
